PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,200
Filing Date: 5 Mar 2018
Appellant(s): Gani et al.



__________________
Christopher T. McNeill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/20.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/21/20 from which the appeal is taken have been modified by the appeal brief conference decision dated 4/12/21.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections made under 35 USC 112 are hereby withdrawn.

(2) Response to Argument
	35 USC 101
	Appellant argues on page 13 of its Brief in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    353
    726
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    496
    701
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    545
    694
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    296
    708
    media_image5.png
    Greyscale

The Non-Final further outlines that the nature of the mental process claimed by the Appellant is one of collecting data (e.g., biometric sensor data, user feedback, user experience data), analyzing that data (e.g., calculating an optimal user condition), and then providing an output based upon that analysis (e.g., providing certain simulation content), which is subject matter that has been held to be patent ineligible as a mental process by the CAFC in cases such as University of Florida Research.  See, e.g., from the Non-Final at page 16:

    PNG
    media_image6.png
    429
    718
    media_image6.png
    Greyscale

The computing and sensing elements claimed by the Appellant in addition to the abstract idea were addressed in the 101 rejection in the “practical application” and “significantly more” analyses, on pages 4 and 5 of the Non-Final:

    PNG
    media_image7.png
    308
    685
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    417
    678
    media_image8.png
    Greyscale

As outlined in the 101 rejection cited supra, Appellant does not claim any improvement to the claimed computing and sensing devices qua computing and sensing devices.  In other words, Appellant’s claimed invention does not result in the, e.g., claimed eye tracking sensor being able to capture more precise data; the claimed computing devices being able to operate more quickly, or to use less power, or to be able to be manufactured more cheaply; and/or the claimed virtual reality headset to provide a more immersive virtual environment.  Instead, these computing and sensing devices are merely claimed to generically embody Appellant’s claimed abstract idea and to provide generic, well-known, and conventional functions such as using sensors to sense data, computer processors to execute computer processes, and computer displays to provide the outputs of those processes.  Such uses of computing and sensing technologies have been held by the CAFC in, e.g., Electric Power Group to not constitute “significantly more” than an abstract idea itself.


    PNG
    media_image9.png
    572
    716
    media_image9.png
    Greyscale

Appellant’s argument is not persuasive.  Appellant, as outlined, in its argument, employs the biometric sensor to sense physiological data regarding the subject uses, processes that data employing the claimed computing device, and then employs the claimed VR headset to provide a visual display to the human subject.  Employing sensors to sense data, processers to process data, and computer displays to display data is not a “unconventional technical solution,” as alleged by the Appellant but, instead, as outlined in the 101 rejection, these functions are merely claimed to add insignificant extra-University of Florida research that analogous subject matter that was claimed in regard to employing physiological sensors to sense data, computer processers to process that data, and a GUI to output the result of that processing did not render patent eligible subject matter.  Here is the representative claim that the CAFC held to be patent ineligible:

    PNG
    media_image10.png
    398
    527
    media_image10.png
    Greyscale

Id., slip. op., page 6.
Appellant provides no basis whereby the Board should distinguish its claimed sensors, processor, and display from that held to not render patent eligible subject matter by the CAFC in this precedential decision.  Likewise, in Electric Power Group, the CAFC also 

    PNG
    media_image11.png
    1021
    640
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    723
    605
    media_image12.png
    Greyscale

Id., slip. op., pages 4-5.
Admittedly, Appellant claims a different collection of sensors, processors, and displays than those claimed in University of Florida Research and/or Electric Power Group.  However, the functions for which those sensors, processors, and displays are claimed to be employed are identical in the instant Appeal as compared to those two cases and there is no basis, therefore, to distinguish the subject matter.  In all three instances, the 
	Appellant further argues in this regard on page 18 of its Brief:

    PNG
    media_image13.png
    237
    718
    media_image13.png
    Greyscale

Appellant’s argument is not persuasive because Appellant cites no legal authority for the proposition that by claiming an abstract idea with a certain degree of particularity that patent eligible subject matter is thereby rendered.  See, e.g., the eleven-step method claim invalidated by the CAFC in Ultramercial.  The citation to the MPEP made by the Appellant here is in regard to the McRO case, which concerned an improvement made to computer animation.  That case is distinguishable from the subject matter in the instant Appeal to the extent that, unlike in McRO, what is being claimed here is not a technical solution to a technical problem.  Providing human subjects with customized training content is not a process that requires a computer to be performed, as evidenced by the fact that Appellant’s claimed abstract idea can be performed without computing or sensing devices.  So it is not relevant, again, the degree to which Appellant’s abstract idea has been claimed with particularity because it is not a technical solution to a technical problem.
Vanda and Appellant’s claimed subject matter is in no way analogous to that of Vanda.  See MPEP 2106.04(d)(2).  In Vanda it was claimed:

    PNG
    media_image14.png
    223
    574
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    452
    560
    media_image15.png
    Greyscale

Id., slip. op, pages 3-4.
Vanda that patent eligible subject matter had been claimed:

    PNG
    media_image16.png
    233
    562
    media_image16.png
    Greyscale

Id., slip. op., page 32.
Unlike as in Vanda, Appellant does not claim “a specific method of treatment for specific patient using a specific compound at specific doses to achieve a specific outcome”.  Appellant does not claim any particular method of treatment other that providing simulation content that is based on the user’s physiological data and, experience data, and feedback responses.  No particular algorithm is claimed in regard to what aspects of these datum determine what particular simulation content to the human subject.  All that is claimed is that the content is selected “based on the received and analyzed biometric data, the received and analyzed user experience data [sic] the received and analyzed user interaction data.”  Furthermore, Appellant does not claim anything particular about the human subject, nor does Appellant claim a particular “dose” level of the simulation content that must delivered, nor any specific outcome that must be achieved by the method.  In other words, Appellant does not claim a “particular treatment or prophylaxis” and, thereby, does not claim a “practical application”.


    PNG
    media_image17.png
    460
    723
    media_image17.png
    Greyscale

Appellant’s argument is not persuasive because Appellant’s claimed use of sensors to sense data, processors to process that data (as well as the user experience data), and then the display of the output of that process to the subject via a computer display is in no way analogous to vaccinating a group of domestic cats.  As evidence of this, the CAFC held in, e.g., Electric Power Group and University of Florida Research that claims directed to such collecting of data, analysis of that data, and displays of that analysis does not render a patent eligible subject matter.
	

Ex Parte Smith.  Putting aside that Smith has not been identified as precedential by the Board, it is not analogous to Appellant’s claimed subject matter because Smith concerned an inherently technological problem, namely, how to provide quick execution of quotes and orders as part of a hybrid online derivatives trading system.  Id.  In other words, the nature of the problem in Smith was inherently technological because of the computerized nature of the high-speed trading system.  Appellant’s claimed subject matter has nothing to do with improving the timing of high-speed derivatives training over a computer network.  Appellant’s claimed subject matter is not inherently technological at all because its abstract idea can fairly be characterized as one that can be performed by human beings mentally and without any computer technology.  Again, Appellant is merely claiming collecting data, analyzing that data, and providing an output based on that analysis, which the CAFC has repeatedly held is not a technological problem but a mental process.  



    PNG
    media_image18.png
    582
    697
    media_image18.png
    Greyscale

Appellant mis-analyzes the second prong of the Mayo test.  As Appellant would have it, under that prong, if the claimed invention is not novel and non-obvious (not “well-understood, routine, and conventional in the field”) then patent-eligible subject matter has been claimed.  That is not, however, how the second prong of the Mayo test is supposed to be applied.  If it were, then any number of US Supreme Court and CAFC Mayo test (including Alice) have been mis-decided because all of these patents ostensibly also claimed novel and non-obvious subject matter which was not “well-understood, routine, and conventional in the field”.  The proper application of the second prong of the Mayo test is to look at the purposes for which the elements claimed in addition to the abstract idea are put to.  In the instant Appeal, those purposes are all generic, well-known, and conventional.  For example, the Appellant’s claimed sensors are employed for sensing data, the claimed processors are claimed to process that data, and the claimed display is claimed to provide the output of that processing.  And the CAFC has held in, e.g., Electric Power Group and University of Florida research that claiming such devices for such generic, well-known, and conventional purposes is not “significantly more” than the abstract idea itself and, thereby, does not render patent eligible subject matter.

35 USC 103
	Appellant argues on page 28 of its Brief in regard to the rejections made under 35 USC 103:

    PNG
    media_image19.png
    381
    786
    media_image19.png
    Greyscale

Appellant’s argument is not persuasive because Olivier’s teaching of obtaining demographic data from external cloud services and databases via an API is within the BRI of the claimed “electronic medical records database” because such a database comprises demographic data regarding an individual.  As evidence of this, Appellant’s own specification notes that such demographic data is indicative of data stored in such a “electronic medical records database”:

    PNG
    media_image20.png
    343
    702
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    82
    674
    media_image21.png
    Greyscale





    PNG
    media_image22.png
    450
    716
    media_image22.png
    Greyscale

Appellant’s argument is not persuasive because Horseman teaches at, e.g., paragraph 53-55 determining/calculating that the user is or is not performing at an optimal level in the simulation and then changing the simulation display content based on that determination.  See, e.g., in paragraph 55:

    PNG
    media_image23.png
    283
    296
    media_image23.png
    Greyscale

Appellant does not claim any limitations in regard to how the “optimal user condition” is determined and the teaching of Horseman of determining when is the best time for the user to be presented with new simulation material (“optimal user condition”) and then providing that material based on that determination is, thereby, within the BRI of those limitations.  Contrary to Appellant’s argument, Appellant does not claim anything in regard to a calculation/determination having to be made that “the user [is] doing well or the user is not being stimulated or losing attention”, and this functionality is not required by the Appellant merely claiming the calculation of something called an “optimal user condition”.



    PNG
    media_image24.png
    314
    726
    media_image24.png
    Greyscale

Appellant’s argument is not persuasive because there is nothing about the combination made of Horseman and Olivier that would render the invention of Horseman inoperable.  To the extent that demographic data, which might include gender data, might be obtained via an external database via an API (as taught by Olivier) in addition to the gender data which Horseman teaches can be obtained via facial recognition does not somehow render that facial recognition mechanically/computationally or otherwise “inoperable”.  There is no basis or rationale provided by the Appellant which obtaining data via an external database renders a facial recognition process inoperable.  Furthermore, there would be advantages to relying on two sources of data for the subject’s gender to the extent that the data from one source could be compared to that of the other to check for accuracy.
	
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



    PNG
    media_image25.png
    344
    715
    media_image25.png
    Greyscale

Appellant’s argument is not persuasive because the rejection made in Claim 1 outlines how Horseman teaches a software program (“dynamic experience engine”) provides a VR simulation comprising various paths (a “workflow for a simulation session” wherein the “workflow is selected from the group consisting of states, content, transitions, and conditional logic”).  Such teaching is within the BRI of the limitations claimed in Claims 2-4, 11, 15-16, and 22-24.



    PNG
    media_image26.png
    116
    688
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    294
    679
    media_image27.png
    Greyscale

Appellant’s argument is not persuasive because the rejection made in Claim 1 outlines how Horseman teaches employing a “remote computer” (see, e.g., Figure 2, selection 104) in regard to Claims 5 and 25.  In regard to Claims 6 and 26, Appellant provides no basis or rationale why the cited teaching of Horseman in regard to “establishing a baseline” is not taught by the cited paragraphs.  Nor does Appellant provide any basis or rationale why the paragraphs cited in Horseman in regard to Claims 7 and 27 fail to teach those claimed limitations. 



    PNG
    media_image28.png
    275
    711
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    86
    678
    media_image29.png
    Greyscale

Appellant’s argument is not persuasive because all of these rejections reference Claim 1 and the rejection of that claim cites to paragraph 8 of horseman for teaching a “wearable biometric sensor array” and that paragraph states:

    PNG
    media_image30.png
    358
    326
    media_image30.png
    Greyscale

In other words, Horseman teaches employing a number of the possible sensors claimed in Claims 8, 12, 19, and 28.



    PNG
    media_image31.png
    301
    728
    media_image31.png
    Greyscale

Appellant’s argument is not persuasive because Claims 17 and 18 are identical to Claims 6 and 7, as referenced in the rejection of Claims 6 and 7.  And Appellant provides no basis or rationale why the teachings of Horseman cited in the rejection of Claims 6 and 7 fail to be within the BRI of the claimed limitations in question.


Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.